Citation Nr: 0013116	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis, cervical 
spine.

2.  Entitlement to service connection for arthritis, 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection and assigned a 20 percent 
disability evaluation for residuals, right knee strain, 
effective from February 13, 1996.  Service connection was 
denied for, inter alia, arthritis of the lumbar and cervical 
spines.  The veteran submitted a notice of disagreement (NOD) 
in May 1997, specifically citing the August 1996 decision as 
it referred to the claims of arthritis of the lumbar and 
cervical spines.  The RO issued a statement of the case (SOC) 
pertaining to those two issues in June 1997.  The veteran's 
substantive appeal was received in August 1997.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
arthritis of the cervical spine is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  

2.  The claim of entitlement to service connection for 
arthritis of the lumbar spine is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the cervical spine is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
arthritis of the lumbar spine is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In this case, the evidence of record includes in-service 
diagnoses of mild lumbosacral strain and cervical spasm; the 
veteran's statements that she has continued to suffer back 
and neck pain since service; current diagnoses of 
degenerative joint disease of the cervical spine and lumbar 
spine and a March 1998 medical opinion stating that the 
current findings are related to duties performed by the 
veteran during service.  Under these circumstances, the Board 
finds that the veteran's claims are plausible and thus well 
grounded.  See Savage; Caluza, supra.


ORDER

The claim of service connection for arthritis, lumbosacral 
spine, is well grounded and to this extent the appeal is 
allowed.  .

The claim of service connection for arthritis, cervical 
spine, is well grounded and to this extent the appeal is 
allowed.


REMAND

Inasmuch as the veteran has submitted well-grounded claims of 
service connection, VA is obligated to assist her in the 
development of her claims.  38 U.S.C.A. § 5107(a). 

The medical evidence of record includes August 1997 and March 
1998 statements from a private physician and chiropractor, 
respectively, each noting the veteran's history of in-service 
back and neck pains and relating current findings of neck and 
back disorders to service.  Also of record is the report of a 
March 1996 VA examination which yielded diagnoses of 
degenerative joint disease, cervical and lumbar spines, but 
did not include an opinion as to the etiology of those 
findings.  

The report of a September 1998 examination for VA 
compensation purposes noted the veteran's 20 year history of 
neck and back pain and included a review of the August 1997 
and March 1998 medical opinions.  Following physical 
examination and diagnostic testing, the examiner noted the 
veteran's contentions, but observed that the veteran's 
present chronic pain complaints were more consistent with 
fibromyalgia, a condition referred to in the August 1997 
letter and which was not noted to be related to service.  The 
examiner went on to note that the veteran had had multiple 
incidents, including car accidents, which attributed to her 
chronic pain, but which were unrelated to military service.  
The Board points out, however, that one of the accidents 
occurred in December 1984, while the veteran was still in 
service. 

The medical evidence includes opinions relating current 
findings to service and another opinion discounting the 
veteran's contentions and relating current findings to a 
nonservice-connected disorder as well as to accidents, one of 
which did occur during service.  The Board finds that the 
medical evidence of record is insufficient to decide the 
issue of service connection with any certainty.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board also notes that there appears to be some confusion 
as to the whether the veteran served in the Reserves or 
National Guard and if so, whether there are any pertinent 
medical records which should be obtained.  On the veteran's 
Application for Compensation and Pension, no reserve dates 
were reported; however, service medical records include a 
February 1991 physical examination performed for the purpose 
"Annual Grd Affilliation."  On remand, the RO should 
determine whether the veteran served in the Reserves or 
National Guard and obtain any related medical records.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for neck 
and back complaints since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The RO should contact the veteran and 
request that she provide information 
regarding any service with in the 
Reserves or National Guard.  Thereafter, 
the RO should attempt to secure the 
veteran's service medical records through 
official channels.

3.  After completion of the foregoing, 
the veteran should be afforded an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated neck or low back 
disability.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  Based on the 
examination and review of the case, the 
examiner is requested to express an 
opinion as to the medical probability 
that any demonstrated neck or low back 
disability is the result of disease or 
injury in service, as claimed by the 
veteran, or due to intercurrent causes, 
including the motor vehicle accident 
which occurred in the early 1990s.  
Complete rationale for all opinions 
expressed must be provided. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim, weighing all the 
evidence, both positive and negative.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals


 


